

114 S2963 IS: Consortia-Led Energy and Advanced Manufacturing Networks Act
U.S. Senate
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2963IN THE SENATE OF THE UNITED STATESMay 19, 2016Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for grants to clean technology consortia to enhance the economic, environmental, and
			 energy security of the United States by promoting domestic development,
			 manufacture, and deployment of clean technologies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Consortia-Led Energy and Advanced Manufacturing Networks Act. 2.DefinitionsIn this Act:
			(1)Advanced manufacturing
 (A)In generalThe term advanced manufacturing means a manufacturing process that makes extensive use of computer, high precision, or information technologies integrated with a high performance workforce in a production system capable of furnishing a heterogeneous mix of products in small or large volumes with either the efficiency of mass production or the flexibility of custom manufacturing in order to respond quickly to customer demands.
 (B)InclusionsThe term advanced manufacturing includes— (i)new ways to manufacture existing products; and
 (ii)the manufacture of new products emerging from new advanced technologies.
 (2)Clean technologyThe term clean technology means a technology, production process, or methodology that— (A)produces energy from solar, wind, geothermal, biomass, tidal, wave, ocean, or another renewable energy source (as defined in section 609(a) of the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c(a)));
 (B)more efficiently transmits, distributes, or stores energy; (C)enhances energy efficiency for buildings and industry, including combined heat and power;
 (D)enables the development of a Smart Grid (as described in section 1301 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381)), including integration of renewable energy sources and distributed generation, demand response, demand side management, and systems analysis;
 (E)produces an advanced or sustainable material with energy or energy efficiency applications; (F)improves energy efficiency for transportation, including electric vehicles; or
 (G)enhances water security through improved water management, conservation, distribution, or end use applications.
 (3)ClusterThe term cluster means a network of entities directly involved in the research, development, finance, and commercial application of clean technologies and advanced manufacturing whose geographic proximity facilitates the use and sharing of skilled human resources, infrastructure, research facilities, educational and training institutions, venture capital, and input suppliers.
 (4)ConsortiumThe term consortium means a clean technology consortium established under the program. (5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(6)National
 LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
 (7)ProgramThe term program means the clean technology consortia grant program established under section 3(a). (8)ProjectThe term project means an activity with respect to which a consortium provides support under this Act.
 (9)Qualifying entityThe term qualifying entity means— (A)an institution of higher education that has entered into a partnership agreement with a private-sector entity;
 (B)a Federal or State entity with a focus on developing clean technologies or clusters, as determined by the Secretary;
 (C)a nongovernmental organization with expertise in translational research, clean technology, or cluster development; or
 (D)any other entity determined appropriate by the Secretary. (10)SecretaryThe term Secretary means the Secretary of Commerce.
 (11)Translational researchThe term translational research means the coordination of basic or applied research with technical applications to enable promising discoveries or inventions to achieve commercial application.
			3.Establishment of clean technology consortia grant program
 (a)In generalThe Secretary shall establish a program to enhance the economic, environmental, and energy security of the United States by promoting domestic development, manufacture, and deployment of state-of-the-art clean technologies by making grants to eligible clean technology consortia.
 (b)Consultation and coordination requiredIn carrying out the program, the Secretary shall— (1)leverage the expertise and resources of private research communities, institutions of higher education, industry, venture capital, National Laboratories, and other participants in technology innovation—
 (A)to support collaborative, cross-disciplinary research and development in clean technologies and advanced manufacturing; and
 (B)to develop and accelerate the commercial application of innovative clean technologies and advanced manufacturing practices; and
 (2)coordinate the innovation activities of consortia with activities carried out by the Secretary of Energy, the Secretary of Defense, other Federal agency heads, industry, and institutions of higher education, including by annually—
 (A)issuing guidance regarding national clean technology and advanced manufacturing development priorities and strategic objectives; and
 (B)convening a conference relating to clean technology and advanced manufacturing, which shall bring together representatives of Federal agencies, industry, institutions of higher education, and other entities to share research and commercialization results, program plans, and opportunities for collaboration.
 (c)Purposes of consortiaThe purposes of a consortia receiving a grant under the program shall include— (1)promoting new innovative clean technologies that have demonstrated interest and potential for commercialization;
 (2)expanding advanced manufacturing capabilities, networks, supply chains, and assets, in the area of clean technologies, that contribute to regional and national manufacturing competitiveness and potential for growth;
 (3)promoting job creation and entrepreneurship through the establishment of new companies, the expansion of existing companies, and commercialization of clean technologies;
 (4)providing technical or financial assistance to companies desiring to invest in clean technologies, new products or services, or enhanced processes that will grow sales and jobs;
 (5)determining opportunities and challenges that companies are facing and how to improve the use or production by those companies of clean technologies;
 (6)assisting individual small- and medium-sized enterprises with adopting and using new clean technologies and related business and advanced manufacturing practices;
 (7)accelerating investment in, and deployment of, clean technologies through public-private partnerships;
 (8)encouraging partnering between and among emerging and established clean technology and advanced manufacturing enterprises; and
 (9)demonstrating a comprehensive and successful model for commercialization of clean technologies for promotion and emulation.
				(d)Grant program
 (1)In generalThe Secretary shall award grants on a competitive basis— (A)not later than 2 years after the date of enactment of this Act, to at least 1 eligible consortium; and
 (B)not later than 10 years after the date of enactment of this Act, to not fewer than 6 eligible consortia.
 (2)EligibilityTo be eligible to receive a grant under paragraph (1), a consortium shall— (A)consist of—
 (i)one or more institutions of higher education that can demonstrate a significant annual clean technology research budget, entrepreneurial support programs, and technology licensing expertise; and
 (ii)a total of 3 or more qualifying entities that can demonstrate expertise in translational research, clean technology, and cluster development;
 (B)have established a binding agreement among the members of the consortium that documents— (i)the structure of the partnership agreement;
 (ii)a governance and management structure that enables cost-effective use of grant funds; (iii)a conflicts-of-interest policy, including procedures, consistent with those procedures of the Department of Commerce, to ensure that employees and designees for consortium activities who are in decisionmaking capacities disclose all material conflicts of interest, including financial, organizational, and personal conflicts of interest;
 (iv)an accounting structure that meets the requirements of the Secretary and that may be audited under subsection (e); and
 (v)the existence of an external advisory committee under paragraph (5); (C)demonstrate that the consortium receives funding from one or more non-Federal sources, such as a State and participants of the consortium, that may be used to support projects;
 (D)be part of an existing cluster or demonstrate high potential to develop a new cluster;
 (E)operate as a nonprofit organization or a public-private partnership under an operating agreement led by a nonprofit organization; and
 (F)establish an external advisory committee under paragraph (5).
					(3)Grant period; amount of grant
					(A)Grant period
 (i)In generalThe initial period of a grant awarded under paragraph (1) shall not exceed 5 years. (ii)ExtensionThe Secretary may extend the term of a grant for a period of not more than 5 additional years.
						(B)Amount of grant
 (i)In generalA grant awarded under paragraph (1) shall not exceed the lesser of— (I)$30,000,000 per fiscal year; or
 (II)the collective contributions of non-Federal entities to the consortium, as described in paragraph (2)(C).
 (ii)FlexibilityIn determining the amount of a grant under this section, the Secretary shall consider— (I)the translational research capacity of the consortium;
 (II)the financial, human, and facility resources of the qualifying entities; and (III)the cluster of which the consortium is a part.
 (iii)Increases in amountsSubject to clause (i), a consortium may request an increase in the amount of a grant at the time the consortium requests an extension under subparagraph (A)(ii).
						(4)Applications
 (A)In generalAn eligible consortium desiring a grant under paragraph (1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (B)DisqualificationThe Secretary may disqualify an application if the Secretary determines that the conflicts-of-interest policy of the consortium, as described in paragraph (2)(B)(iii), is inadequate.
					(5)External advisory committees
 (A)In generalTo be eligible to receive a grant under paragraph (1), a consortium shall establish an external advisory committee, the members of which shall have extensive and relevant scientific, technical, industry, financial, or research management expertise.
 (B)DutiesAn external advisory committee shall— (i)review the proposed plans, programs, project selection criteria, and projects of the consortium; and
 (ii)ensure that projects selected by the consortium meet the applicable conflicts-of-interest policy of the consortium.
 (C)MembersAn external advisory committee shall consist of— (i)representatives of the members of the consortium; and
 (ii)such representatives of industry, including entrepreneurs and venture capitalists, as the members of the consortium determine to be necessary.
 (D)Secretary as memberThe Secretary shall join the external advisory committee of each consortium that receives a grant. (6)Use of grant funds (A)In generalSubject to subparagraph (C), a consortium awarded a grant under paragraph (1) shall use the grant amounts to support translational research, technology development, manufacturing innovation, and commercialization activities relating to clean technology.
 (B)Project selectionAs a condition of receiving a grant under paragraph (1), a consortium shall— (i)develop and make available to the public on the website of the Department of Commerce proposed plans, programs, project selection criteria, and terms for individual project awards;
 (ii)establish policies— (I)to prevent resources provided to the consortium from being used to displace private sector investment otherwise likely to occur, including investment from private sector entities that are members of the consortium;
 (II)to facilitate the participation of private entities that invest in clean technologies— (aa)to perform due diligence on award proposals;
 (bb)to participate in the award review process; and
 (cc)to provide guidance to projects supported by the consortium; and
 (III)to facilitate the participation of entities with a demonstrated history of commercial application of clean technologies in the development of consortium projects;
 (iii)oversee project solicitations, review proposed projects, and select projects for awards; and (iv)monitor project implementation.
						(C)Limitations
 (i)Administrative expensesA consortium may not use greater than 10 percent of the grant amounts for administrative expenses.
 (ii)Prohibition on useA consortium may not use any grant amounts to construct a new building or facility.
						(e)Audits
 (1)In generalA consortium that receives a grant under subsection (d)(1) shall carry out, in accordance with such requirements as the Secretary may prescribe, an annual audit to determine whether the grant has been used in accordance with this Act.
 (2)ReportThe consortium shall submit a copy of each audit under paragraph (1) to the Secretary and the Comptroller General of the United States.
 (3)GAO reviewAs a condition of receiving a grant under this Act, a consortium shall allow the Comptroller General of the United States, on the request of the Comptroller General, full access to the books, records, and personnel of consortium.
 (4)Reports to CongressThe Secretary shall submit to Congress annually a report that includes— (A)a copy of each audit carried out under paragraph (1); and
 (B)any recommendations of the Secretary relating to the program. (f)Revocation of awardsThe Secretary may—
 (1)review the grants awarded under subsection (d)(1); and (2)revoke a grant awarded under subsection (d)(1) if the Secretary determines that a consortium has used the grant in a manner that is not consistent with this Act.
 4.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $100,000,000.